Title: From Thomas Jefferson to Henry Dearborn, 4 October 1808
From: Jefferson, Thomas
To: Dearborn, Henry


                  
                     Th:J. to Genl. Dearborne.
                     Oct. 4. 08.
                  
                  I inclose for your consideration several applications for military commissions. the recommendations of Doctr. Macaulay are very strong. he called on me, and one cannot help being influenced somewhat by the appearance of a man. he is quite a well looking subject, but not too much so for a Captain. altho’ a majority is mentioned, I presume less will be accepted. There is no man in South Carolina more faithful in his representations than Freneau, nor one whose recommendation I should so entirely rely on. it will give me pleasure that he should be gratified, if there be room. I will thank you to return his letter.
                  The information from Dannell may be worth attending to. I will thank you also to return me Claiborne’s letter after perusal. Glass’s expedition merits notice. there is a complaint of Govr. Grandpré against our land as well as Naval officers for a violation of territory, in which we are placed certainly in the wrong. it will be necessary for yourself & mr Smith to join in a consultation that we may act uniformly towards the officers of both services. affectionate salutations.
               